Case: 10-10569 Document: 00511453332 Page: 1 Date Filed: 04/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 21, 2011
                                     No. 10-10569
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SULAIMON OLASODE,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:09-CR-233-2


Before JONES, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Sulaimon Olasode appeals the 48-month sentence imposed in connection
with his guilty-plea conviction for conspiracy to possess stolen mail matter and
commit fraud and related activity in connection with stolen access devices. For
the first time on appeal, Olasode argues that his sentence is procedurally
unreasonable because the district court presumed that a sentence within the
applicable sentencing guidelines range was reasonable.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-10569 Document: 00511453332 Page: 2 Date Filed: 04/21/2011

                                   No. 10-10569

      Generally, we review the sentence imposed for reasonableness in light of
the factors set forth in 18 U.S.C. § 3553(a). United States v. Mares, 402 F.3d
511, 519-20 (5th Cir. 2005). In reviewing a sentence for reasonableness, we first
determine whether the district court’s sentencing decision is procedurally sound
and then determine whether the sentence is substantively reasonable. Gall v.
United States, 552 U.S. 38, 49-51 (2007). As Olasode did not preserve his
presumption-of-reasonableness argument in the district court, review of the
district court’s actions is for plain error only. See United States v. King, 541 F.3d
1143, 1144 (5th Cir. 2008).
      The Supreme Court has explained that “the sentencing court does not
enjoy the benefit of a legal presumption that the Guidelines sentence should
apply.” Rita v. United States, 551 U.S. 338, 351 (2007). A sentencing court
cannot require that exceptional circumstances be present to justify imposing a
sentence that is outside of the guidelines range. Gall, 552 U.S. at 47. Contrary
to Olasode’s argument, nothing in the district court’s remarks shows that he was
required to overcome a presumption that the Guidelines range was reasonable
or required to prove “extraordinary circumstances” before the district court
would impose a non-Guidelines sentence. Olasode has not established that the
district court erred, much less plainly erred, by applying a presumption of
reasonableness to his advisory sentencing guidelines range. See King, 541 F.3d
at 1145.
      The district court’s judgment is AFFIRMED.




                                         2